Citation Nr: 1729371	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-26 211	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a low back disability, including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to April 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record. In May 2015, the matters were remanded for additional development.


FINDINGS OF FACT

1.  During service the Veteran sustained an acute right ankle injury that resolved without residuals; a chronic right ankle disability was not manifested in service; right ankle arthritis is not shown; and a current right ankle disability is not shown.

2.  A low back disability was not manifested in service; arthritis of the lumbosacral spine was not manifested within one year following the Veteran's separation from service; no current low back disability is shown to be related to his service; a right knee disability is not service connected.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Service connection for a low back disability is not warranted; the claim of service connection for such disability as secondary to a right knee disability lacks legal merit.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a September 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

During the March 2015 videoconference Board hearing, the undersigned advised the appellant of what is needed to substantiate the claims; his testimony reflects that he is aware of what is necessary to substantiate the claims.  Following the hearing the case was remanded to assist him with development of evidence to substantiate his claim.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in July 2012 and October 2015, which will be discussed in greater detail below, though the Board finds the reports (cumulatively) adequate for rating purposes, as they reflect a review of the Veteran's record and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if the evidence, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service (for diseases listed in 38 C.F.R. § 3.309(a)) may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Right ankle disability

The Veteran contends that he has a right ankle disability as a residual of an injury sustained in basic training.  His STRs show that in September 1979, he twisted his right ankle playing ball; on physical examination, the ankle was okay but a right foot contusion was noted.   X-rays of the ankle and foot found no dislocation or fracture.  In March 1980, the Veteran reported pain in both feet following exposure to cold; the assessment was mild cold weather injury.  The remaining STRs are silent for complaints, findings, treatment, or diagnosis regarding the right ankle.  On February 1981 service separation examination, the lower extremities were normal on clinical evaluation; in a March 1981 report of medical history, he denied history of arthritis, rheumatism, or bursitis; bone, joint or other deformity; or lameness.

On July 2012 VA examination, the Veteran's September 1979 right ankle sprain during service was noted.  He reported that the ankle was ace wrapped at the time; that ankle pain had returned; and that he now had constant 8/10 sharp pain in the posterior ankle.  On physical examination, he had a symmetric gait, showed no pain behavior, and did not use any assistive devices.  X-rays of the ankle were normal.  Following a physical examination, the examiner opined that the Veteran's right ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that the ankle sprain in 1979 had healed with no residual problems or symptoms, and that the current ankle strain is unrelated to the strain in service in 1979.

At the March 2015 videoconference hearing, the Veteran testified that when he injured his ankle in 1979, he was given medication and put on light duty for one or two weeks, and continued to use over-the-counter medication after a ten day supply of prescription medication ran out.  He submitted a photograph that shows a bandage on his ankle during service.  He testified that his most recent treatment for the ankle was about one month earlier; that nothing could be done for the ankle; and that he is in constant pain.
In the May 2015 remand, the Board found that, based on the new [photograph] evidence suggesting the Veteran sustained a significant right ankle injury in service, a clarifying advisory medical opinion was needed.

On October 2015 VA examination (pursuant to the Board's May 2015 remand), the Veteran reported that he initially hurt his ankle on a drill in 1979; was seen on sick call and placed in a "light cast"; was managed via duty modification; and returned to duty.  He reported that he last worked (as a pipe fitter/pipe counter) in a ship yard in October 2014, and previously had worked as a construction worker in home repair.  He reported an on-the-job right ankle injury when he was hooking up a line during the period between 2011 to 2014; he was unable to remember the exact date but recalled that he reported it as a work-related injury.  His current symptoms included swelling, discomfort to the top of the foot, and "not much pivot".  He did not use assistive devices, and did not have flare-ups of the ankle.  May 2014 X-rays were noted to show bilateral small (unchanged) asymptomatic calcaneal spurring considered unrelated to the event described by the Veteran and not reflecting arthritis.  Following physical examination, the diagnosis was history of right ankle strain (September 30, 1979, resolved) and normal ankle exam.  

The VA examiner noted that a right ankle condition was not included on the Veteran's problem list on his November 2009 primary care initial evaluation or since, and opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner observed that the Veteran's February 1981 exit physical noted no clinically significant history and that both lower extremities and both feet were normal on clinical evaluation.  The examiner noted that [during service] the Veteran was seen on a one-time basis in September 1979 for a minor ankle sprain one day after playing ball, when the ankle was not painful on exam but there was bruising apparent on the lateral foot.  The examiner explained that this is a common occurrence frequently seen in ankle sprains as injured blood follows gravity from the ankle to the foot and is then rapidly re-absorbed.  The examiner noted that the Veteran's symptoms resolved with conservative treatment (Ace wrap), X-rays of the ankle and foot were negative, there was no follow-up or need for specialty referral, there was no history of recurrent inversion or instability, and there was no recurrence of this condition for the remainder of service.  The examiner noted that, following service, there is no objective evidence the Veteran sought care for a right ankle condition.  The examiner stated that the Veteran had a normal exam and normal X-rays of both ankle joints; there were only calcaneal spurs, which the examiner opined are not anatomically related to the ankles.  The examiner opined that the Veteran's ankle injury is remote and non-recurrent, and that there is no evidence of a [current] chronic or ongoing right ankle condition associated with and/or aggravated by his military service.  

Although a right ankle injury early during service is shown, the injury as shown by the record (and discussed by the October 2015 VA examiner) was acute, and resolved without residual disability.  A chronic right ankle disability was not manifested during service.  The Veteran served in excess of a year and a half following the injury, with no further related complaints noted in his STRs, and no pertinent complaints, findings or history noted on service separation examination.   

The Veteran is not shown to have arthritis of the right ankle.  No right ankle X-rays, during service or at any time since have been interpreted as showing arthritis (the October 2015 VA examiner explained that calcaneal spurring found on recent examination did not reflect right ankle arthritis but represented pathology that is separate and distinct from the ankle).  Therefore, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137 do not apply (and nexus to service cannot be established by showing continuity of symptomatology).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40(Fed. Cir. 2013).  

Consequently, what the Veteran must show to substantiate this claim is (1) that he now has a chronic right ankle disability; (2) that there was a related injury in service; and (3) that competent evidence relates his current right ankle disability to the injury in service.   Of these factors, it is not in dispute that the Veteran sustained a right ankle injury in service (as noted above).

However, the preponderance of the evidence is against a finding that the Veteran has a current chronic right ankle disability.  While examination reports and treatment records since 2012 (when the Veteran sustained an intercurrent right ankle injury at work) note his complaints of constant right ankle pain, chronic right ankle pathology was not noted on July 2012 VA examination.  The examiner opined that a current right ankle sprain was unrelated to the sprain in service, and physical examination revealed no abnormal in findings or related functional limitations (beyond the Veteran's reports of ankle pain).  Significantly, on October 2015 examination to resolve the medical questions presented in this matter, the examiner pointed to contemporaneous evidence that indicates that the Veteran's complaints in service were acute and resolved, noted that an ankle problem was not included on the Veteran's initial VA problem list in November 2009; and noted that X-rays of the ankle were normal, as was the current physical examination.  The examiner opined that there was no evidence of a chronic or ongoing ankle condition related to the Veteran's military service.  

While the Veteran has fairly consistently since 2012 reported right ankle pain, pain of itself without underlying pathology is not a compensable disability.  Whether or not there is underlying pathology for the Veteran's reports of right ankle pain is a medical question (beyond the scope of lay observation).  Both the 2012 and 2015 VA examiners found that there was no underlying pathology for the Veteran's reports of right ankle pain.  Their opinions are probative evidence in the matter.  In particular, the October 2015 examiner conducted a very thorough review of the record and upon notation of normal X-rays and normal physical examination  found no right ankle disability.  As there is no competent (medical) evidence to the contrary, the Board finds the opinion persuasive. 

As the Veteran is not shown to have a current right ankle disability, he has not satisfied the initial threshold requirement for substantiating a service connection claim.  See Shedden v. Principi, 381 F 3d 1163 (Fed. Cir. 2004).  The analysis does not need to proceed any further.  However, the Board notes that the preponderance of the evidence is also against a possible nexus between any current right ankle disability and the Veteran's service/injury therein (as the record establishes that the injury in service was acute, without residuals; that there was no continuity of related symptoms; and that the Veteran sustained an intercurrent on-the-job right ankle injury).  

The preponderance of the evidence is against this claim.   Therefore, the appeal in the matter must be denied.

Low back disability

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect prior to and from October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran has asserted alternate (direct and secondary, to a right knee disability, service connection) theories of entitlement with respect to his claim of service connection for a back disability.  He contends that it is due to a low back injury he sustained during basic training.  His STRs reflect that in February 1980, he was seen for a complaint of acute low back pain for two days after lifting boxes in the field; the assessment was a muscle pull.  The remaining STRs are silent for complaints, findings, treatment, or diagnosis regarding the back.  On February 1981 service separation examination, the spine was normal on clinical evaluation.  In a March 1981 report of medical history, he denied any history of arthritis or recurrent back pain.

The Veteran has submitted a Texas Workers' Compensation Work Status Report indicating that he injured his low back in December 2011.  He was treated at Nova Medical Centers - East; the work injury diagnoses included bilateral displacement of lumbar intervertebral disc without myelopathy and bilateral lumbar sprain.  The evaluating physician approved the Veteran's return to work without restrictions as of January 3, 2012.

On July 2012 VA examination, the Veteran was noted to have received a diagnosis of degenerative facet arthrosis of the lumbar spine in 2012.  His history of back injury in service and his work-related back injury in March 2012, treated with corticosteroids and physical therapy, were noted.  X-rays of the lumbar spine showed mild chronic multilevel degenerative facet arthropathy and osteophytes projecting anteriorly from the L1 and L4 vertebral bodies.  Following a physical examination, the examiner opined that the Veteran's lumbar spine condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that degenerative arthrosis of the spine is a chronic disease of aging and is not caused by back strain.

At the March 2015 videoconference hearing, the Veteran testified that he twisted his back in service trying to brace himself in a sand trap.  He also testified that in the infantry, he daily carried rucksacks weighing about 80 to 100 pounds which contributed to his back injury.  He testified that in 2011, his back went out and, pursuant to a Workers' Compensation claim, was placed on light duty, but did not receive a Workers' Compensation award.

In May 2015, the Board remanded the matter to attempt to obtain the records underlying the Veteran's Workers' Compensation claim, to include private treatment records from Nova Medical Centers - East.

July 2015 and November 2015 AOJ letters asked the Veteran to identify all medical providers who had treated him for a low back disability and submit authorizations for VA to obtain the treatment records.  In response to the November 2015 AOJ letter, the Veteran submitted a January 2012 final evaluation report from Nova Medical Centers which indicates that he was first seen on December 22, 2011, the date of injury.  He reported that he was working in the dock area, hooking up a line, when he felt pain in his low back.  On follow-up treatment, he reported feeling better; the symptoms of pain, numbness and tingling had resolved, and his range of motion had returned to normal.  Lumbar spine X-rays were negative for fracture or dislocation.  The diagnoses included bilateral displacement of lumbar intervertebral disc without myelopathy and bilateral lumbar sprain.  No medication or physical therapy was required, and the Veteran was found to have reached maximum medical improvement.  He returned to full duty work status.

The Veteran also submitted a January 2012 State of Texas Workers' Compensation Work Status Report indicating that he was allowed to return to work without restrictions as of January 3, 2012.

While an acute low back injury in service (that resolved without residuals) is shown, a chronic low back disability in service is not.  On service separation examination, a low back disability was not reported or found.   There is no evidence that the lumbosacral spine arthritis now shown was manifested in service or in the first postservice year (the Veteran does not allege otherwise).  Consequently, service connection for a low back disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for lumbar arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137), is not warranted.  

The preponderance of the evidence is against a finding that the Veteran's current claimed low back disability may otherwise (i.e., other than based on onset in service or on a chronic disease presumptive basis) be related to his service.  While the arthritis of the lumbar spine currently shown is a chronic disease listed in 38 C.F.R. § 3.309(a), continuity of symptoms is simply not shown.  The Veteran's spine was normal on service separation examination.  Thereafter, he was able to engage in strenuous employment without documentation of back complaints during a more than 30 year interval prior to an on-the-job postservice injury.   

Furthermore, whether a current chronic back disability (to include arthritis) may be related to remote service/injury therein is, in the absence of a chronic pathology shown in service or continuity of symptoms thereafter, a medical question.  The only competent (medical opinion) evidence in the record regarding a nexus between the claimed low back disability and the Veteran's service is in the report of a July 2012 VA examination, which the Board finds probative, as it included a thorough review of the Veteran's record/medical history, and a physical examination (with all necessary findings) and an opinion (by a medical professional competent to provide it) with rationale that accurately cites to supporting factual data.  The Board finds the VA examiner's opinion, that the Veteran's lumbar spine condition was less likely than not related to the reported event inservice, and that degenerative arthrosis of the spine is a chronic disease of aging and is not caused by a remote back strain, probative and persuasive.   While the Veteran is competent to report (current and past) back problems he has had, he is a layperson, and is not competent to, by his own opinion, establish the etiology of a back disability such as arthritis (vs., e.g., a fracture) or relate it to an etiological factor or injury in remote service.  

The Veteran alternately claims that his low back disability is secondary to his right knee disability.  His only service connected disabilities are bilateral hearing loss and tinnitus; a right knee disability is not service connected (and service connection for a right ankle disability is denied herein).  Accordingly, the secondary service connection theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  The appeal in the matter must be denied.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


